By the Court:

Freedman, J.
This is an appeal from a judgment entered upon the report of a referee in favor of the plaintiffs and against the defendants. The plaintiffs’ claim- for commissions having been waived, we have carefully examined the evidence bearing upon the liability of the defendants for the cost of the advertisements of their business inserted in the pamphlets issued by plaintiffs, and the findings of the referee thereon, and are of the opinion that the only questions arising therefrom, and presented upon this appeal, are questions of fact, in regard to which the evidence is conflicting, and upon which the decision of the referee must be held conclusive (Watson v. Campbell, 28 Barb., 421; Hooglan v. Wight, 7 Bosw., 394).
The judgment appealed from must, therefore, be affirmed, with costs.